GIBSON, Chief Judge,
concurring in the result.
I concur in the opinion of the court that the district court should be affirmed. However, in my view the appellants were not entitled to any due process hearing prior to their termination of employment under the circumstances of this case. The appellants were participants in a temporary program of emergency relief financed by the federal government and administered by the City of St. Louis. No tenure attaches to these positions of employment by statute or contract. The City, as employer, should have the right to terminate persons holding these positions for any reason absent some constitutional discrimination.
There has been no showing of any violation of any constitutional rights in this case. To burden this program with pre-termination hearings and endless appeals, virtually all at public expense, would do great harm to the congressional policy expressed in this Act of securing employment for participants in the program.